Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 

Response to Amendment 
The non-statutory Double Patenting rejections have been withdrawn in view of the approved Terminal Disclaimer dated 5/3/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole when interpreted in light of the Specification. 
The closest prior art of record includes:
US Pat. 8,989,180; “RoCE packet sequence acceleration”
Teaches: Methods and apparatuses for accelerating RoCE packet sequence transmission to ensure efficient data transfer and network communications over semi-reliable networks, such as the converged Ethernet and therefore teaches, “a remote direct memory access (RDMA) over a Converged Ethernet (RoCE) manager.”
Does not teach: “preemptively inserting a placeholder frame into a transmission queue; instruct the transmission queue to start a contention countdown corresponding to the placeholder frame; and insert data into the placeholder frame after the contention countdown already started,” as substantially recited in the independent claim and particularly recited in claim 1.
US Pat. 8,989,180; “Methods and systems to achieve multi-tenancy in RDMA over converged Ethernet”
Teaches: a method for enabling RDMA transfers via an RDMA data transfer protocol (such as RoCE), which is an L2 technology, in a multi-tenant cloud computing environment over virtual L3 networks and therefore teaches, “a remote direct memory access (RDMA) over a Converged Ethernet (RoCE) manager.”
Does not teach: “preemptively inserting a placeholder frame into a transmission queue; instruct the transmission queue to start a contention countdown corresponding to the placeholder frame; and insert data into the placeholder frame after the contention countdown already started,” as substantially recited in the independent claim and particularly recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452